83751: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-34519: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 83751


Short Caption:BROTHERS (TERRANCE) VS. STATE, DEP'T OF CORR.Court:Supreme Court


Related Case(s):36360


Lower Court Case(s):Clark Co. - Eighth Judicial District - C111628Classification:Original Proceeding - Criminal - Proper Person Writ Petition


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerTerrance Brothers
					In Proper Person
				


RespondentThe State of Nevada Department of CorrectionsAaron D. Ford
							(Attorney General/Carson City)
						Allison L. Herr
							(Attorney General/Las Vegas)
						


RespondentWarm Springs Correctional CenterAaron D. Ford
							(Attorney General/Carson City)
						Allison L. Herr
							(Attorney General/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


11/10/2021Filing FeePetition Filing Fee Waived.  Criminal. (SC)


11/10/2021Petition/WritFiled Proper Person Petition for Emergency Writ of Mandamus. (Exhibits attached) (SC)21-32348




11/17/2021Order/ProceduralFiled Order Directing Answer.  Respondent's Answer to Writ Petition due:  7 days.  (SC)21-33028




11/18/2021Notice/IncomingFiled Notice of Appearance.  Allison L. Herr appearing as counsel for respondents. (SC)21-33310




11/24/2021Petition/WritFiled Answer to Petition for Writ of Mandamus. (SC)21-33836




11/24/2021AppendixFiled Appendix to Answer to Writ Petition.  Vol. 1. (SC)21-33837




12/03/2021Order/DispositionalFiled Order Dismissing Petition for Writ of Mandamus. 'We dismiss the petition as moot." JH/RP/LS (SC)21-34519





Combined Case View